Case 2:19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 1 of 8

United States Courts

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) Southem District of Texas
IN THE UNITED STATES DISTRICT COURT JUN 21 2019
FOR THE Sooine DISTRICT OF TEXAS
DIVISION David J. Bradley, Clerk of Court

Frou iSCo Rodtiauez * (S1TI4]
Plaintiff's Name and ID Nomber

Dox Pakvicro Coons \as\ 2oo MW. Racwar Sinton VW, 18S87

Place of Confinement ar)
CASE NO.
(Clerk will assign the number)

 

Vv.

Comex On Brown "B60 Ne Rachal Sinkon TH.18397
Defendant’s Name and Address

/ Sdnony \o@ Cav 300 N- Racnol Sintou Te. 1] 8387
Defendant’ Name and Address

Elbjioa Khavivre B00 N- Rachod\ Sinkon Ty. 16387
Defendant’s Natrle and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)

 

 

 

 
Case 2:19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 2 of 8

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES Xo
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

nn SF &

Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:
Il. | PLACEOF PRESENT CONFINEMENT: AV ACAO ; Rach
Dinkow Ty. 78387

 

 
HY.

IV.

V.

Case 2:19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 3 of 8

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? X YES ___NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Francisco Ro Oe \ GUee * \37 44 1
Bo. Bey 1202.
Sinton TL. A287

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant #1: Compton Brown, Corr LOANS 6CKhicev ax
Son Podkricio Couws ask “po N. Reaonal Sinton W. Je2e7 |

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Ke. 1 ; ‘ . <S an
ANE We WINdAcL? S nook DNAS OANA POLCOW WEA W Y

Defendant #2: \owyny Soe Comky Corrections officer ok Son Podvicin Covrity yar)
20 Ws Rachol Sinton Ts, “TRAST

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

e & ' \ j ows \ c W widows
Whoo DIMAD avd HM HAVEING
Defendant#3:__loisa Aguitre Seavorny ok Gan Price Couilty

_\o\ Soo NW. Ko cord into “\\.. 70397
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Stn Ss avdiag
ONE : WE OY dovi 6 seo

  
   
 

S Os i Ke 1Cev
IW Fehr Widow looting ond Vows,
Defendant #4:

 

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

STATEMENT OF CLAIM:

 
Case 2:19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 4 of 8

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

T- OQ Y-29714 in Detween (O-W PM a ce Seeyem Was Condocted in B-blrk «On
wariokion af the Aeaycw he. QYoup of 2 was jnsreueycedt +o Gro ovr
Gniges, awh Speak -o ne cee yay d. By of€Sicevs Cameyou Broun , Cody
Ducrel\, Desivae Eloves 4% Jenwiley Medina. Onee in ye vec yard

 

 

> Q a aN i i \go |
On ASN officer Comeron Rvown 2 Jonny Joe Canty
2. SW oliced 5 WWdcorwws oo |
Gyrer Golf looving on and oline WWwWiokes once locke ch
AW loos j bei

Sxl Sev cent,

 

VI. RELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
L_wovld live tne Couvs +o mace a decla Cokovy Judge Ment

One QC GOSS Compaen darion Cor Ponrdine Damanes OWA Combensadne|
DANAGLS. V

VII. GENERAL BACKGROUND INFORMATION:
A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Francisca Rody (Gua 2 AB , Exvontiie. Rvdv ez

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

(GNSA]-314

VIN. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES % NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

. Case number:

 

 

1
2
3. Approximate date sanctions were imposed:
4

. Have the sanctions been lifted or otherwise satisfied? YES NO

 
Case 2:19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 5 of 8

C. Has any court ever warned or notified you that sanctions could be imposed? YES ___NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

 

Executed on: @~“\O~ \4 Francisco Rode IGueT
DATE ~
aT SS

(Signature of Plaintiff) ~~

 

PLAINTIFE’S DECLARATIONS

 

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct. .

2. Iunderstand, if] am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. [understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. Iunderstand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

we

Signed this \% day of _\UWR ,20 \Q
(Day) ~ (month) " (year)

 

Erancigce Rod to TZ
JJ
(Si Te of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.
¥

“hh 19-cv-00176 Document1 Filed on 06/21/19 in TXSD Page 6 of 8
PDece C Sheri fC Wf
OL Licst Grievance |
SANPATREICO COUNTY [AIL
0 “ERTMEATE-GRIEVANCE FORM. .__

DEFINITION:

1. Violation of Civil Rights

2. Criminal Acts

3, Unjust Denial or Restriction
4. Prohibited Act by Facility Sta

TO GRIEVANCE OFFICER B
FROM: fAWCI( SCO Rocly (Suez

NAME OF INMATE =e CELL BLOCK
| WISH TO FILE A GRIEVANCE, | CERTIFY THAT MY STATEMENT IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND

BELIFE
NATURE OR DESCRIPTION OF THE PROBLEM:
(PLAESE PRINT OR WIRITE LEGIBLY. INCLUDE ALL DATES, TIMES AND NAMES OF PERSONS INVOLVED, INCLUDING WITNESSES IF NECESSARY)
Tamia ppraiing ne response te Ane enc \oseck Grievance

_be Core =e ph . nd+ S44 ss frecl att t\9_ f j Ven. ne:

          
     

   

         

do tne face dhoak T  wvote +e Syigvance ow STING ane
ok Wy Cenprnse Yack 6 F-27193 Accordy ne 40 the inmate
Rad tooie ) CD with recive an Tatrim _rtsomnse thin 15 days) 3
Mey fee pos eA within 2 AGNS Skoring wie ON eS Cuy Fer \ooie ing, ae]

 

sor. TENE DN TAC:

SN AES

eee dk we ee ee
(ip MORE SPACE NEEDED Coy JT
S- 5-19 aa

INMATE SIGNATURE

 

 

 

 

 

DATE
DISPOSITION OF GRIEVANCE
INMATE NAME:
CELL LOCATION:
YOUR GRIEVANCE HAS BEEN REVIEWED AND DISPO Gbis FOLLOWS: .
qd he se Kf . 4 Bhia b f back D4 S-F1/9
J x : Sha 40 e LU bred ¢ x,

 

 

a AL v) One.

wai) cluOhl vou sdbery : ok Cen

has Wr Her UP ound Asin lined -each eb “The jes Valve rh
REVIEWED AND CONSIPERED A COMPLAINT. THE COMPLIANT HASJBEED re mi THE

YOUR GRIEVANCE HAS B

Nt ACTIONS WILL BE TAKEN.
t abw YWivca dunsh .

 

 

 

 

 

 

 

 

 

a.
DATE Cs GRIEYANCE opperry

ah
IE YOU ARE NOT SATISFIED WITH THE RESULTS OF YOUR GREIVANCE, YOU MAY APPEAL TO THE SHERIFF.

 
a 19-¢N- Filed on 06/21/19 in TXSD_ Page 7 of.8
inke YMis eater A oe end ot Ves Ponsa is fie z |
wrok Lint of investigokion can he done in oD dons e
My Cw Lights have & <u Violated Whi le beng Ince cerate
WW Ae Sam Oatvicio County jail, Age there

beevt & breach
oa Condy dew ority | hofove we ger ovr Yes PonSes haclt
both of ficev

\. Cauitu *% Brow h Mace Q Commind that
dee to Grevences mot Wee wrote they Moy Ne ]

ov} £/
owe O \olo! I feel that + Mey be a vied we

Ye lwhioxion ‘ T'm in Leavy ot my lt Fe .
ts ME te ensure My py
+ wold Ive do dank 4, a4

Can ou Please
Ig hts are heing Pro tec tedl -

A Investigator 3 Pursve Chey eS,
age 8 of 8

 

       

 

Leper oe
a y i Ne
BEES ope ey
pear e Oren 02 4W $ 000.65 i

0000363639 JUN 20 2019

Sinton Vx. 783a7

co

| 24 ah United States Courts

Southem District of Texas C lev \ ; OS, Deshriek Coury

Na \ JUN 21 2019 Southoyn Wistict ot \exas

ee \\33 - QSrove Were , Cm ZO
a

  

PERG ores ‘¢ US C. i
nsotsacas CoP uGonie le, (tol — ¢

 

Case 2{19-cv-00176 Documenti1 Filed onO
